DETAILED ACTION
This communication is responsive to application 16/234,443 with claims filed 25 Feb 2019.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
5.	The disclosure of the prior-filed application, Provisional Application No. 62/612,203, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application, being five pages in its entirety, provides only cursory overview of the subject matter without the detail of subsequent non-provisional filing. For example, the provisional filing discloses no “window size” as claimed in claim 1, nor are there any equations to detail the method. Accordingly, the priority date is commensurate with effective filing date of the subject matter when it was disclosed which corresponds to the later non-provisional filing of 12/27/2018.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 12/27/2018 – 03/04/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The drawings are objected to because Fig 6 is partially illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In particular, claim 18 is objected to because the preliminary amendment both amends claim 18 and also cancels claim 18. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-9 are a method/process, claims 10-15 are a device/machine, and claims 16-20 are a processor-readable medium/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation recites an abstract idea. In this case, claims fall within the enumerated groupings of “mental processes” and/or “mathematical concepts”. In particular, claims recite: 
“retrieving an input comprising data of a first window size” (mental step, observation)
“classifying the input based on a comparison of warping distance of the input with a pruning threshold” (mental step, evaluation and/or mathematical relationship. The terms pruning and warping are non-functional descriptive matter, the limitation amounts to classifying based on distance threshold which is capable of performance within the mind)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Claim 1 recites no additional elements.
Claim 10 and 16 recite that the limitations are performed by device or medium having memory and processor for executing instructions. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and processor to perform the claimed process of classifying data amounts to no more than mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible. This rejection applies equally to independent claims 1, 10 and 16 as well as to dependent claims 2-9, 11-15 and 17-20. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 2, 11 and 17 disclose classifying based on trained model and with input comprising second window size of different than first. A model, under BRI, comprises mental models and mathematical models and is thus considered part of the abstract idea. The input comprising second window size different than first is an observation. It is noted that input received is an insignificant pre-solutionary step which amounts to mere data gathering or selecting the type of data to be manipulated, see MPEP 2106.05(g).
Dependent claim 3 discloses that training is based on “recognizable inputs” being multiple instances over said window sizes. A “recognizable input” does not provide meaningful limitation, see MPEP 2106.05(e).
Dependent claims 4, 6 and 12 disclose inputs comprise multi-dimensional and time-series data of sensors. The sensors and data are well-known: see evidentiary support per Shokoohi-Yekta et al., “Generalizing DTW to the multi-dimensional case requires an adaptive approach” at [P.25] Fig 19 illustrates Samsung Gear 2 wristwatch for DTW analysis of multi-dimensional time-series data, replete. Further, input selected is a step of mere data gathering or selecting the type of data to be manipulated which does not amount to significantly more per MPEP 2106.05(g).
Dependent claim 5 discloses classifying distances of inputs are against other inputs. This is considered part of the abstract idea of classifying inputs based on distance. A familiar example is labeling a range of the 1-10 scale taking only subsets with magnitude greater than 5.
Dependent claims 7, 14 and 19 disclose that labeling is a pre-processing step which is a telling indicator that learning is a manual human-supervised task, i.e., design choice. One might simply use mechanical turk to have a model’s training data annotated by hand. This does not amount to an inventive concept. Note evidentiary support of known concepts Soheily-Khah et al., “Sparsification of the Alignment Path Search Space in Dynamic Time Warping” arXiv 1711.04453v1 at [P.4 Last¶] “DTW is currently a well-known dissimilarity measure on time series (and sequences)” with [P.8 Last¶] “pairwise alignment path between all the time series”, [P.11 Last¶]. 
Dependent claims 8-9, 15 and 20 disclose data based on biological signals from sensor and which comprise time-series at differing speeds. The biological signal and sensor are previously identified as known per Shokoohi-Yekta as in claim 4 and selecting the data source/type does not amount to significantly more per MPEP 2106.05(g). Further support is per Su et Hua “Order-preserving Wasserstein Distance for Sequence Matching” per [P.2907 ¶5] “Dynamic time warping (DTW) is perhaps the most widely adopted. DTW is able to align sequences with different lengths, speeds, and non-homogeneity”.
Dependent claims 13 and 18 disclose limitations amounting to subject matter already addressed above in combination. The further amendment to claim 18 discloses “applying a label” which amounts to mere instruction to “apply it” which does not amount to significantly more per MPEP 2106.05(f).
Additional subject matter considered relevant is with regards to bounds for pruning. To this point it is noted that supporting evidence has been found of pertinent disclosure per Neamtu et al., “Interactive Time Series Exploration Powered by the Marriage of Similarity Distances” at [P.174 Sect4.3] per “LB(Keogh), which is a well-known lower bound for pruning” emphasis well-known according to a skilled artisan.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Cuturi et Blondel “Soft-DTW: a Differentiable Loss Function for Time-Series” hereinafter Cuturi (arXiv: 1703.01541v1) in view of 
Paparrizos et Gravano, “Fast and Accurate Time-Series Clustering” hereinafter Paparrizos.
With respect to claim 1, Cuturi teaches: 
	A recognition method {Cuturi teaches Soft-DTW the #1 rated dynamic time warping classifier on pwc, github. The method is algorithmic, see [P.4,6]}, comprising: 
	retrieving an input comprising data over a first window size {Cuturi [P.4,6] Alg.1-2 Lines 1 detail “Inputs: x, y…” which are introduced [P.3 Sect.2] “compare two time series x = (x1, …, xn) ∈ Rp x n and y = (y1, …, ym) ∈ Rp x m”. The input’s notation conveys window size as “length” with matrix set membership [P.2 Last¶], [P.8 Sect3.4]. See illustration Fig 2 and abstract}; and 
	classifying the input based on comparison of warping distance of the input with a pruning threshold {Cuturi [P.4,6] Alg.1-2 detail whereby the warping distance is δ(xi,yj)=∆ and pruning threshold is with respect to smoothing parameter γ. The parameter thresholds by operand ≥ as minimization task, and the unified formulation is defined by  [P.4 ¶1] per 
    PNG
    media_image1.png
    68
    645
    media_image1.png
    Greyscale

Finally, classification is performed [P.8 Sect3.3] “Soft-DTW can naturally be used in a nearest centroid classifier”}.
	However, Cuturi does not prima facie describe pruning descriptive language.
	Paparrizos discloses at least pruning and windowing, but importantly demonstrates a resulting performance up to 100x faster than Keogh lower bounds. The significance of contribution centers on formulation of SBD normalized cross-correlation Equation 9. Teachings of pertinence comprise where [P.7 Last¶] “It is common practice to constrain the warping path to visit only a subset of cells on the matrix M. The shape of the subset matrix is called band and the width of the band is called warping window” whereby warping window may be constrained under consideration of cDTWopt and notes pruning per [P.24 Last¶ - P.25], [P.30].
	Paparrizos is directed to DTW dynamic time warping thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the teachings of Paparrizos with Cuturi for the motivation of lowering computational cost which renders state-of-the-art performance gains (Paparrizos [P.30]). The method “scales linearly” (Paparrizos [P.10]).

With respect to claim 2, the combination of Cuturi and Paparrizos teaches the recognition method of claim 1, further comprising: 
	classifying recognizable input as a known input type based on a trained model {Paparrizos [P.20-21] Alg.6 Line11 “class <- TrainingLabels(j)”, Alg.7 Line4 “Best_CentroidsLabels <- TrainingLabels” labeled training data is of known type, hence dataset [P.22 Sect.5] “We use the largest public collection of class-labeled time-series datasets, namely the University of California at Riverside (UCR) collection… the sequence length varies from 24 to 2,709. These datasets are annotated, and every sequence can belong to only one class. In the context of clustering, and for the sake of convenience, the class label for a sequence is often interpreted as identifying the cluster where the sequence belongs”. This dataset is identical to Cuturi per [P.8 Sect4.1]}; wherein: 
the known input type comprises data over a second window size {Paparrizos [P.20-21] Alg.6-7 “TrainingLabels is a 1-by-k vector with class labels of k time series” where “k time series of length m” length corresponding with window size. See also Alg.7Line10}; and 
the first window size differs from the second window size {Paparrizos discloses per [P.14]  “sequences are of different lengths”. Similarly, Cuturi discloses [P.1 ¶] “time series often come with different lengths” different lengths convey size difference of time-series}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify Cuturi’s clustering/classification over different lengths and labels according to Paparrizos as simply clarifying that which is already understood to be performed by Cuturi though not plainly spelled out. In Cuturi, the second input differing from first is with regard to (x,y) exemplified by the illustration Cuturi Fig 2 where x is length x4 (four) and y is length y6 (six) whereupon the clustering/ classification is performed e.g., [Sect3.2-3.4].

With respect to claim 3, the combination of Cuturi and Paparrizos teaches the recognition method of claim 2, wherein 
	the trained model is trained based on one or more recognizable inputs from a user {Paparrizos [P.24 Last¶] “classification step over the training set of each dataset” is e.g. [P.3] “ECG dataset in Fig 1” where ECG is a user input. Numerous examples (including ECG) are provided in Cuturi Appendix G}; and 
each recognizable input includes multiple instances comprising data over various window sizes {Paparrizos discloses [P.40] “instances in the training set” where “sequence length varies from 24 to 2,709” [P.22 ¶3]. The functionality is apparent from Alg.1 Line2 [P.13] “FFT(x,length)*FFT(y,length)”}.

With respect to claim 5, the combination of Cuturi and Paparrizos teaches the recognition method of claim 3, wherein
the trained model classifies a computed warping distance for each recognizable input against other recognizable inputs of the one or more recognizable inputs {Paparrizos discloses [P.12 ¶1] Eq.9 is distance with normalized cross-correlation between inputs x and y, introduced [P.10 ¶4] inner product. The distance SBD is taken with respect to classifier training set per at least [P.20] Alg.6 Lines7-9. See also [P.24 Last¶] “performing a leave-one-out classification step over the training set”}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to classify with SBD as in Paparrizos in combination for the motivation of speed and efficiency with “a measure of similarity that compares points of time-lagged signals one-to-one” per (Paparrizos [P.10 ¶2-3]).

With respect to claim 10, the rejection of claim 1 is incorporated. Paparrizos further teaches
An electronic device {Paparrizos [P.22 Sect.5 ¶3] platform comprising “servers”} comprising: 
a memory storing instructions {Paparrizos [P.22 Sect.5 ¶3] “256GB RAM… Matlab”}; and 
at least one processor executing the instructions including a process {Paparrizos discloses per [P.22 Sect.5 ¶3] “Intel… processor”} configured to: 
The remainder of this claim is rejected for the same rationale as claim 1.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the computer hardware and software elements of Paparrizos to perform techniques of Cuturi as applying known devices to known techniques to yield predictable results as known computer based implementations.

Claim 11 is rejected for the same rationale as claim 2.

With respect to claim 16, the rejection of claim 1 is incorporated. Paparrizos further teaches
A non-transitory processor-readable medium that includes a program that when executed by a processor performing a method {Paparrizos discloses [P.22 Sect.5 ¶3] “Matlab” with processor and memory/RAM for implementation, i.e., [P.12 ¶3] “lines of code using modern mathematical software”} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the computer software and hardware elements of Paparrizos to perform techniques of Cuturi as applying known devices to known techniques to yield predictable results as known computer based implementations.

Claim 17 is rejected for the same rationale as claim 2.

Claims 4, 6, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cuturi and Paparrizos in view of: 
Begum et al., “A General Framework for Density Based Time Series Clustering Exploiting a Novel Admissable Pruning Strategy” hereinafter Begum.
With respect to claim 4, the combination of Cuturi and Paparrizos teaches the recognition method of claim 2. Begum teaches wherein
the input comprising multi-dimensional data captured by a plurality of sensors of one or more electronic devices {Begum discloses TadPole, see [P.8 Sect4.2.3] “the increasing prevalence of medical sensors and wearable devices has given urgency to the need to support multidimensional clustering… the multidimensional case requires changing only a single line of code” Figs 16 & 19 illustrate devices}.
	Begum is directed to dynamic time warping thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the ECG embodiment of Cuturi and Paparrizos according to sensor device and multidimensional data of Begum for the motivation of addressing the plainly stated pervasiveness of such sensors and by changing only a single line of code which is well within the capacity of a skilled artisan. See Begum [P.8 Sect4.2.3]

With respect to claim 6, the combination of Cuturi and Paparrizos teaches the recognition method of claim 1. Begum teaches wherein
the data comprises multi-dimensional time-series data {Begum discloses per [P.8 Sect4.2.3] “Multidimensional time series” with data Table 8, e.g., [P.3 ¶1] “time series objects to two dimensions” again [P.14 Sect6.3] “multidimensional time series”}. The motivation for combination is as set forth in claim 4, applied equally.

Claim 12 is rejected for the same rationale as claims 3-4.
Claim 13 is rejected for the same rationale as claims 2, 5-6.
Claim 18 (canceled).
Claim 18 alternatively rejected for the same rationale as claims 2-6.
Claim 18 amendment in particular is directed to the rejection of claim 2 where classifying includes training labels.

Claims 7-9, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuturi and Paparrizos in view of: 
Jain, Brijnesh “Warped-Linear Models for Time Series Classification” hereinafter Jain (arXiv: 1711.09156v1).
With respect to claim 7, the combination of Cuturi and Paparrizos teaches the recognition method of claim 2, wherein
	classifying recognizable input comprises pre-processing all labeled instances of time-series data by determining their pairwise distance using warping distance to take into account different speeds of each labeled time-series instance, and the pruning threshold is learned based on training data {Paparrizos [P.40 ¶2] “preprocessing the instances in the training set” e.g. subroutine Alg.5 [P.19] and illustrated over pairwise distance warping Fig 2 [P.8]. Further, “pairwise comparisons of time series will differ in amplitude based on the normalizations” [P.11 Last¶]. The functionality is noted such that “Even when we speed up the search of 1-NN classification computation, by pruning time series impossible for a match using LBKeogh, SBD is still faster” [P.30 ¶1] as this is due to SBD being scale-, translate-, and shift-invariant [P.5 ¶4]}.
	Additional support is noted by way of Jain who teaches [P.5 Sect2.1 ¶2] “Different time series representing the same concept can vary in length and speed” emphasis speed varies. Speed may also be interpreted as “learning rate” η of Algorithm [P.16 Sect4.1.3]
Jain is directed to dynamic time warping thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify speed as in Jain for the preprocessing according techniques of Paparrizos in clarifying terminology of time series time warp and applying known techniques to known methods to yields predictable results and/or for the motivation that “SBD is still faster” (Paparrizos [P.30 ¶1]).

With respect to claim 8, the combination of Cuturi and Paparrizos teaches the method of claim 1. Jain teaches wherein 
	the data comprises time-series data based on monitoring biological signals occurring at different speed that are sensed with a sensor over various window sizes {Jain [P.5 Sect2.1 ¶2] “Different time series representing the same concept can vary in length and speed” emphasis vary in both speed and length where length conveys window size. The biological signals monitored are “ECG” per Tables 5-7 [P.21, 24-25]}. 
A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the time series of Cuturi and Paparrizos as varying in speed per Jain as describing known data structure relating to warping of time series.

With respect to claim 9, the combination of Cuturi and Paparrizos teaches the method of claim 1, wherein 
	the input data comprises time-series data based on monitoring device signals occurring at different speed that are sensed with a sensor over various window sizes {Jain [P.5 Sect2.1 ¶2] “Different time series representing the same concept can vary in length and speed” emphasis vary in both speed and length where length conveys window size. The signals of monitored device are conveyed by use cases e.g., “ElectricDevices… RefrigerationDevices… ECG” etc. Tbls 6-7 [P.24-25]}.

Claim 14 is rejected for the same rationale as claim 7.
Claim 15 is rejected for the same rationale as claims 8-9.
Claim 19 is rejected for the same rationale as claim 7.
Claim 20 is rejected for the same rationale as claims 8-9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
***The inventor has published disclosure of the claimed subject matter prior to the effective filing date. Based on priority date subject to provisional support, the following may qualify as eligible prior arts:
Shen et al., “Searching Time Series with Invariance to Large Amounts of Uniform Scaling” IEEE published 2017-May.
Shen et al., “Accelerating Time Series Searching with Large Uniform Scaling” 2018-May









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124